Title: To James Madison from Robert Johnson, 23 September 1786
From: Johnson, Robert
To: Madison, James


Dear Sr.
Fayette County Sepr. 23d. 1786
I take the liberty to inform you By letter that we have at present an Expedition Gone against the wabach Indins to the amt. of abt. 1200 Men and another to march in two Days against the Shawnees, who have Broke the articles of the treaty by stealing and Killing proved by Substantial witnesses, thus much for Indian affairs and our convention is To sit in a few Days and it is Expected we Shall Diturmine upon a Separation and of course Have another Eli[c]tion to Diturmine on what Laws Shall Gover[n] us after the separation and to Do the Great business of forming a Constitution and we think we are one fourth of the District in number and Seven counties now and I Expect Several petitions for a Division of Counties, and unless we obtain a Divison of our county we Shall have a very unequal Representation in forming a constitution. We Have a petition which is oblige[d] to wait untill our next court as it may be advertised according To Law after which time we Shall send as Quik as possible, and there is a petition prepared To take a small part of the county and part of Madison which I Expect will be offered before ours and I wish it to be Laid over untill the other is presented, for the Division of Fayett and the west End under the name of Versailles. I hope You wil be a frien[d] to our petition and if you would take the trouble by letter to Give me or some others in this Country your advice in forming a constitution with Some observations and objections which You probably May have against the Virginia Constitution. I am with Respect your M[o]st. obt.
Robt. Johnson
